Dissenting Opinion by
Montgomery, J.:
I would reverse the decision of the lower court and remand the record to the Workmen’s Compensation Board for further hearing and reconsideration. The lower court substituted its finding of fact as to the cause of death of appellee’s husband for that of the Board, which it had no right to do. Zimmiski v. Lehigh Valley Coal Company, 200 Pa. Superior Ct. 524, 189 A. 2d 897 (1968). Therefore, the judgment in appellee’s favor based on that erroneous finding was invalid.
I respectfully dissent.